COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mohammed Omar Ali v. The State of Texas
Appellate case numbers:     01-21-00604-CR, 01-21-00605-CR, 01-21-00607-CR
Trial court case numbers: 20-DCR-090152, 20-DCR-090153, 20-DCR-090150A
Trial court:                400th District Court of Fort Bend County
        John Floyd, counsel for appellant, Mohammed Omar Ali, has filed a “Motion for
Leave to Withdraw (Substitution of Counsel).” According to the motion, Mr. Floyd was
appointed to represent appellant by the trial court. However, Mr. Floyd filed a motion with
the trial court seeking to withdraw as appellant’s counsel on appeal. The trial court granted
Mr. Floyd’s motion to withdraw and appointed Mandy Miller to represent appellant on
appeal. On January 28, 2022, Ms. Miller filed a Notice of Appearance and Designation of
New Counsel with this Court.
       Accordingly, the motion requests that John Floyd be allowed to withdraw from
representation of appellant on appeal, and that Mandy Miller be substituted as appellant’s
counsel on appeal. See TEX. R. APP. P. 6.5(d).
        The motion does not state that appellant conferred with the State regarding the
requested relief. However, more than ten days have passed, and the State has not opposed
the relief requested in the motion. See TEX. R. APP. P. 10.3(a)(2). The motion is granted.
See TEX. R. APP. P. 6.5(d).
       The Clerk of this Court is directed to note the withdrawal of John Floyd as counsel
for appellant and substitute Mandy Miller as counsel for appellant on the docket of this
Court.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___February 8, 2022___